Citation Nr: 0937599	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.  
The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision 
that denied the appellant's claim for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151.  The appellant 
provided testimony at a personal hearing at the RO in June 
2007.  In June 2009, the appellant testified at a Travel 
Board hearing at the RO.  


FINDINGS OF FACT

1.  The Veteran died in September 2005.  The death 
certificate lists the immediate cause of death as mixed drug 
(Propoxyphene, Quetiapine, Trazadone) toxicity.  It was noted 
that the Veteran ingested Propoxyphene, Quetiapine, and 
Trazadone.  

2.  The Veteran's death was not caused or hastened by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2006 and a rating 
decision in September 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an August 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical opinions in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).  

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2008).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2008).  

The appellant essentially contends that she is entitled to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151 
because the VA caused or hastened the Veteran's death by 
prescribing Propoxyphene, Quetiapine, and Trazadone, which 
were the medications that caused his death from mixed drug 
toxicity.  The appellant also alleges that the VA should have 
hospitalized the Veteran instead of sending him home with 
those medications and that such lack of hospitalization also 
hastened his death.  

VA treatment records dated from August 2005 to September 2005 
show that the Veteran was treated for several disorders and 
was taking multiple medications.  

For example, an August 2005 VA treatment entry indicated that 
the Veteran was seen for treatment of his bipolar disorder 
and that he was depressed.  It was noted that he was taking a 
total of thirteen medications, including Propoxyphene, 
Quetiapine, and Trazadone.  As to an assessment, the examiner 
indicated that the Veteran had a partially positive response 
to his current medications.  The examiner stated that the 
Veteran currently complained of loose stools and that she 
(the examiner) did not know if such was a medication side 
effect or not.  

A September 6, 2005 VA treatment entry noted that the Veteran 
phoned with complaints of headaches, dizziness, and abdominal 
pain.  He stated that he had suffered from headaches for last 
month, but that over the past seventy-two hours, they had 
become worse with associated dizziness.  The Veteran reported 
that he was on Lovenox for deep vein thrombosis and was 
afraid that he might have bleeding in his head.  He also 
indicated that he had swelling in his abdomen.  The Veteran 
was advised that he should been seen in the emergency room 
that morning.  It was noted that the Veteran verbalized 
understanding and that he intended to follow such 
instructions.  

A September 25, 2005, VA treatment report noted that the 
Veteran was interviewed and examined in the clinic on 
September 16, 2005.  It was noted that his problem list 
included recurrent venous thromboembolic disease; protein C 
deficiency; possible cerebral vein thrombosis; non-secretary 
pituitary adenoma; a seizure disorder; chronic low back pain; 
a history of bipolar disease; hypertension; a history of a 
small bowel obstruction; and a history of alcohol and drug 
abuse.  The Veteran reported that he had excruciating left-
sided headaches in the midmorning and for the past three to 
four weeks.  He stated that the symptoms would build up over 
forty-five minutes and might radiate to the neck at times.  
He reported that the pain was constant.  The Veteran also 
indicated that he had two spells of postural dizziness over 
the past week and that both episodes occurred when he lost 
balance with bending over.  It was noted that there was no 
loss of consciousness or significant injury as a result.  The 
Veteran also related that he had epigastric pain over the 
past week along with a mild case of diarrhea.  

The impression was medical problems as noted; headache with 
tender left temporal artery and flat disc margins, doubt 
temporally arteritis with normal ESR and no evidence of 
elevated intracranial pressure; possible abdominal wall pain 
secondary to injection site hematoma; and dizziness that 
appeared to have a positional component and might be related 
to postural hypotension secondary to an alpha blocker.  The 
examiner indicated that the plan was to stop Terazosin and 
substitute Tamsulosin; to provide Darvocette for headache-
pain and to watch for constipation; to follow-up next week: 
and for the Veteran to call if symptoms worsened.  

A September 25, 2005, addendum indicated that the VA facility 
was notified by computer on September 20, 2005 that the 
Veteran expired on September [redacted], 2005.  

The Veteran died in September 2005.  The death certificate 
lists the immediate cause of death as mixed drug 
(Propoxyphene, Quetiapine, Trazadone) toxicity.  It was noted 
that the Veteran ingested Propoxyphene, Quetiapine, and 
Trazadone.

The Veteran was service-connected for a low back disability 
at the time of his death.  

A September 2005 autopsy report related final diagnoses of 
mixed drug (Propoxyphene, Quetiapine, Trazadone) toxicity 
(see separate toxicity report); pulmonary edema; and a 1.0 mm 
colloid cyst of the pituitary gland with a small 
extracapsular pituitary hemorrhage.  The cause of death was 
listed as mixed drug (Propoxyphene, Quetiapine, and 
Trazadone) toxicity.  The September 2005 toxicology report 
reported the amount of those drugs in the Veteran's blood.  

An August 2006 statement from a VA physician reported that 
the Veteran was found dead at home by his wife.  The 
physician indicated that the Veteran had multiple medical 
problems and that an autopsy was currently pending as to the 
exact cause of death (the physician apparently did not have 
the autopsy report).  The physician related that the 
Veteran's death certificate listed mixed drug toxicity, 
specifically Propoxyphene, Quetiapine, and Trazadone.  The 
physician remarked that the Veteran had been prescribed all 
three of those drugs by the VA at reasonable doses.  The 
physician stated that "the prescription of [those] three 
drugs at the listed doses [was] not evidence of carelessness, 
negligence, lack of proper skill or error in judgment by the 
VA physician."  The physician commented that "he [could 
not] state that if [an] overdose of [those] medications by 
improper usage by the Veteran led to his death without 
resorting to mere speculation until the autopsy [had] been 
completed."  

A June 2007 statement by another VA physician noted that the 
Veteran died on September [redacted], 2005 due to mixed drug toxicity 
(Propoxyphene, Quetiapine, and Trazadone) per the autopsy 
report.  The physician indicated that the autopsy did not 
reveal any significant anatomic cause of death.  The 
physician listed what the toxicology studies showed as to the 
levels of Propoxyphene, Quetiapine, and Trazadone in the 
Veteran's blood.  

The physician indicated that the levels shown for those 
medications were at potentially toxic levels and were above 
therapeutic levels.  The physician reported that drug levels 
to monitor those medications were not indicated and that, 
thus, there was no indication to monitor drug levels.  The 
physician stated that a review of the medications list did 
not show drug interactions that would suggest that the 
elevated levels were due to drug interaction causing 
decreased drug metabolism or excretions.  The physician 
remarked that, thus, the elevated level of those medications 
was "most likely due to accidental or intentional 
overdose."  The physician stated that there was no 
indication in reviewing the Veteran's psychiatric or other 
notes that he was suicidal.  It was noted that the Veteran 
did complain of headaches, dizziness, and abdominal pain 
three days prior to his death and that it was possible that 
he used extra medication in order to treat his symptoms.  

The physician stated that he concurred with the autopsy 
report that those drugs caused or contributed to the 
Veteran's death.  The physician stated that the doses of 
those medications prescribed by the Milwaukee VA were 
appropriate doses.  The physician remarked that a review of 
the VA treatment records at that facility did not show any 
indication that the Veteran was suicidal.  It was noted that 
the Veteran was seen in August 2005 and that, at that time, 
he stated that he had a "little suicidal ideation," but 
reported that he was deterred by his religious beliefs and 
would speak to his pastor when those thoughts occurred.  

The physician noted that the appellant contended that the 
Veteran should have been hospitalized when he was seen for 
medical headaches, dizziness, and abdominal pain three days 
prior to his death.  The physician stated that a review of 
the relevant treatment report did not show any indication 
that the Veteran needed to be admitted.  

The physician stated that it was his opinion that "the 
Veteran took more medication than was prescribed by the 
Milwaukee VA."  The physician indicated that he was unable 
to state if such was accidental or intentional without 
resorting to speculation.  The physician indicated that he 
"[saw] no indication that the Milwaukee VA prescribed the 
medication inappropriately as [those] were appropriate doses 
and there was no indication that [the Veteran] was 
suicidal."  

The Board is sympathetic to the appellant's contentions.  The 
Board notes, however, that the evidence does not demonstrate 
that the Veteran's death as a result of mixed drug 
(Propoxyphene, Quetiapine, Trazadone) toxicity, was either 
caused or hastened as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar finding 
of fault on the part of VA..  In August 2006, albeit without 
the autopsy report, a VA physician stated that "the 
prescription of [those] three drugs at the listed doses [was] 
not evidence of carelessness, negligence, lack of proper 
skill or error in judgment by the VA physician."  The 
physician also commented that "he [could not] state that if 
[an] overdose of [those] medications by improper usage by the 
Veteran led to his death without resorting to mere 
speculation until the autopsy [had] been completed."  The 
Board notes that a subsequent VA physician, who reviewed the 
autopsy report and discussed the findings in detail, 
specifically concluded that he "[saw] no indication that the 
Milwaukee VA prescribed the medication inappropriately as 
[those] were appropriate doses and there was no indication 
that [the Veteran] was suicidal."  As to whether the Veteran 
should have been admitted prior to his death, the VA 
physician found that a review of the relevant treatment 
report (September 2005) did not show any indication that the 
Veteran needed to be admitted.  The Board notes that there 
are not medical opinions of record supporting the appellant's 
contentions.  

Because the evidence does not demonstrate that VA failed to 
provide the Veteran with timely or adequate treatment, the 
Board concludes that the Veteran did not die, and nor was his 
death hastened, as a result of VA care.  Similarly, there is 
no competent evidence that VA otherwise exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  In the absence of 
any such competent evidence, compensation under 38 U.S.C.A. 
§ 1151 must be denied.  

The Board has considered the appellant's contentions that VA 
was careless and negligent with regard to the care provided 
to the veteran.  However, as a layperson, the appellant lacks 
the requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


